Case: 19-10666       Document: 00515458630         Page: 1     Date Filed: 06/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                     No. 19-10666                             June 19, 2020
                                   Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JOEL LATRENT FLETCHER,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:19-CR-6-1


Before BARKSDALE, HAYNES, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Joel Latrent Fletcher appeals his guilty-plea conviction in June 2019 for
possession of a firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1).
He contends that, in the light of Rehaif v. United States, 139 S. Ct. 2191 (2019)
(rendered while this appeal was pending), the factual basis before the district
court was insufficient to support his guilty plea because it failed to establish
an essential element of the offense: that, prior to possessing the firearm


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 19-10666     Document: 00515458630      Page: 2   Date Filed: 06/19/2020


                                  No. 19-10666

charged in the indictment, Fletcher knew he had been convicted of a crime
punishable by imprisonment for a term exceeding one year.
      Because Fletcher did not raise this issue in district court, review is only
for plain error (as defendant concedes). E.g., United States v. Broussard, 669
F.3d 537, 546 (5th Cir. 2012). Under that standard, Fletcher must show a
forfeited plain error (clear or obvious error, rather than one subject to
reasonable dispute) that affected his substantial rights. Puckett v. United
States, 556 U.S. 129, 135 (2009). If he makes that showing, we have the
discretion to correct such reversible plain error, but generally should do so only
if it “seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings”. Id.
      Before accepting a guilty plea, the district court “must determine that
there is a factual basis for the plea”. Fed. R. Crim. P. 11(b)(3). To do so, “the
district court must compare: (1) the conduct to which the defendant admits;
and (2) the elements of the offense charged in the indictment”. Broussard, 669
F.3d at 546 (citation omitted). The court must then verify “that the factual
conduct admitted by the defendant is sufficient as a matter of law to establish
a violation of the statute to which he entered his plea”. United States v. Trejo,
610 F.3d 308, 313 (5th Cir. 2010) (emphasis and citations omitted).
      “In assessing factual sufficiency under the plain error standard, we may
look beyond those facts admitted by the defendant during the plea colloquy and
scan the entire record for facts supporting his conviction.”         Id. (citation
omitted).   In this regard, our court may consider, inter alia, “the factual
findings relied upon in the presentence [investigation] report[,] . . . as well as
fairly drawn inferences from the evidence presented both post-plea and at the
sentencing hearing”.     Id. at 317 (internal quotation marks and citations
omitted).



                                        2
    Case: 19-10666     Document: 00515458630     Page: 3   Date Filed: 06/19/2020


                                  No. 19-10666

      Although the plea documents and colloquy, standing alone, do not
establish Fletcher’s knowledge at issue, the record in its entirety shows it is at
least subject to reasonable dispute that there was a sufficient factual basis to
support finding Fletcher had such knowledge. There is, therefore, no plain
(clear or obvious) error.    See Puckett, 556 U.S. at 135; United States v.
Alvarado-Casas, 715 F.3d 945, 952 (5th Cir. 2013). In any event, given the
substantial benefit Fletcher received from his plea agreement (including
dismissal of other substantial charges), he has failed to show any error affected
his substantial rights. See Puckett, 556 U.S. at 135; Alvarado-Casas, 715 F.3d
at 954–55.
      AFFIRMED.




                                        3